Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

         Non-Final Rejection 
 The Status of Claims:
Claims 1-11 are pending. 
Claims 1-6 are rejected. 
Claims 7-11 are withdrawn from consideration. 

DETAILED ACTION
1. 	Claims 1-6 are under consideration in this Office Action.
 					       Priority 
2	This application is a division of 15/769,634 04/19/2018 ABN, which is a 371 of PCT/US2016/057618 10/19/2016 which claims benefit of 62/378,785 08/24/2016 and claims benefit of 62/243,353 10/19/2015

      Drawings
3.	The drawings filed on 10/09/2020 are accepted by the examiner.
 IDS
4.        The IDS filed on 1/10/2022 is reviewed by the examiner.


Election/Restriction
Applicant’s election with traverse of Group I (claims 1-6) on 1/10/22 is acknowledged.
Claims 7-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to the nonelected groups II, there being no allowable generic or linking claim.  
Applicants argue the followings:
The Applicants elect Group I with traverse for at least the reason that examination of all of the claims would not create an undue search burden on the examiner. Claims 1-6 encompass this election.


In response to applicants’ arguments, regardless of how closely each of the inventions is related to or overlapped with one and another. they are classified as sixteen distinctive classes and subclasses, (B01J31/26;  B01J27/122 ; B01J31/0218; B01J31/0271; B01J31/181 ; B01J31/2269; C07C231/02 ; C07D275/04 ; C07D293/06 ; C07D293/12 ; B01J2231/4283 ; B01J2231/64 ; B01J2531/16 ; B01J31/0272 ; B01J31/0275 ; B01J31/0247). Furthermore, the search is a burden whether or not they are so closely related to their searches due to the requirement of searching over more than hundreds of patents in each of the subclasses. Moreover, M.P.E.P. Section 808.02 
Because these inventions are distinct for the reasons given above and the search required for Group I is not required for Groups II, restriction for examination purposes as indicated is proper.
Therefore, unlike applicants’ arguments, the requirement is still deemed proper and is therefore made FINAL.

Allowability : 
With regard to the species, the Applicants select 5-nitro-2-(2-(pyridin-2-yl)propan-2- yl)benzo[d]isothiazol-3(2H)-one illustrated as "lg" catalyst, 
The Applicants select P(OEt)3 (see page 60 of specification) as an example of PR3. Claims 1-6 encompass this selection. 
The Applicants select the nucleophile benzylamine, (shown below). 

    PNG
    media_image1.png
    90
    242
    media_image1.png
    Greyscale

. 
The Applicants select the compound having a hydroxy group as a segment of a carboxylic acid group to be p-toluic acid 
The Applicants select the copper complex Cu(ClO4)2(1-methylimidazole)4 (shown below from page 64 of the specification). Claims 1-6 encompass this selection. 
 
 The elected species in the group are found to be allowable .  





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	
	Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

In claim 1, the term ”  a nucleophile” and  an imitation “a compound is formed comprising the nucleophile in place of the hydroxy group” are recited.  These expressions are vague and indefinite because the specification does not elaborate what is meant by the term” a nucleophile”. The examiner recommends to put the specific chemical reactant. in [place of a nucleophile . Also, in the claim 1, there are no definitive chemical structures or chemical names  for the final products as a result of the claimed method.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated clearly  by 
Liebeskind et al (WO 2015/054337 A1)  Liebeskind et al (.J. Am. Chem. Soc. 2016, 138, 6715−6718).
            Liebeskind et al discloses a preparation of 5-(chloromethyl)furfural from biomass and tis purification process in the followings:

    PNG
    media_image2.png
    858
    1297
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    865
    1359
    media_image3.png
    Greyscale

(see Fig. 3-4)


    PNG
    media_image4.png
    707
    1080
    media_image4.png
    Greyscale

(see Fig. 5) These are identical with the claim. 

Claim 1-4, and 6 are  rejected under 35 U.S.C. 102(a)(2) as being anticipated clearly  Liebeskind et al (.J. Am. Chem. Soc. 2016, 138, 6715−6718).

Liebeskind et al  discloses benzoisothiazolone organo/copper-cocatalyzed redox dehydrative construction of amides and peptides from carboxylic acids using (EtO)3P as the reductant and O2 in air as the terminal oxidant.
It describes that carboxylic acids and amine/amino acid reactants can be converted to amides and peptides at neutral pH within 5−36 h at 50 °C using catalytic quantities of a redox-active benzoisothiazolone and a copper complex.


    PNG
    media_image5.png
    598
    655
    media_image5.png
    Greyscale

(see pages 6716-6717, Scheme 2 and Fig. 1)


    PNG
    media_image6.png
    638
    662
    media_image6.png
    Greyscale

(see pages 6716-6717, Scheme 4 and Fig. 1)

    PNG
    media_image7.png
    580
    639
    media_image7.png
    Greyscale

These are identical with the claims 

Conclusion
Claims 1-6 are rejected. 
Claims 7-11 are withdrawn from consideration. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on Monday-Friday ,8:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        2/26/2022